DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previous rejections have been overcome in view of the changes made to the claims.

Claim Rejections - 35 USC § 102
The previous rejections have been overcome in view of the changes made to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lafly 2010/0170986. As to claim 11, Lafly discloses a monolithic upper chord assembly 30 for a composite aircraft comprising a first vertical flange 31, a base plate 33, 34 connected to the first vertical flange, a second vertical flange 39 opposite the first vertical flange and connected to the base plate, wherein the first vertical flange, the second vertical flange, and the base plate are formed from a continuous piece of material as shown in Figs. 2 and 4. However, there are no damage containment features associated with at least one of the first vertical flange, the base plate and the second vertical flange. Lafly discloses the use of stiffeners 27 on his structural element 20 but it is unclear from Fig. 2 as to whether the stiffeners extend onto the vertical flange 31.  It would have been obvious to one of ordinary skill in the art to have the stiffeners 27 extend onto the vertical flange 31 of Lafly in order to completely stiffen the center portion of the structural element 20. Regarding the added term “monolithic”, this term does not distinguish over the Lafly composite since it appears from Figs. 2 and 4 that the composite has been formed as a monolith or one-piece material. In any event, it would have been obvious to one of ordinary skill in the art to form . 
As to claim 12, Lafly discloses slots (M-shaped slots) in Fig. 2 and [0059] or slots 20, 26 as marked in Fig. 2.
As to claim 16, the damage containment features 27 in Lafly will inherently control crack propagation to a degree and as such meets the claim limitation.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lafly as applied to claims 11, 12 and 16 above, and further in view of either Koffi 6,775,895 or Nishimura 2007/0033980. Lafly discloses the invention substantially as claimed; see the above rejection. However, Lafly does not disclose fastener holes in parts of the assembly, slots in the assembly, or damage containment features between fastener holes.
Regarding fastener holes in the joint system of Lafly, it would have been obvious to one of ordinary skill in the art to include fastener holes in all portions of the product of Lafly in order to connect the structural element to other parts of the airplane. It would also have been obvious to one of ordinary skill in the art to include damage containment features in any area of the product of Lafly such as between fastener holes in order to prevent structural failures.
Concerning the slots in the vertical flange, it is well-known in the aircraft art to include apertures in the vertical flanges of aircraft components in order to decrease weight or to allow for passage of elements such as wiring. Therefore, it would have been obvious to one of ordinary skill in the art to include apertures in the vertical flange of Lafly and to shape the apertures into a slot shaped since a change in shape is considered to be within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 1-10 are allowed.

Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive for the reasons set forth above in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783